  Case 2:16-cv-00875-CW Document 58 Filed 03/08/21 PageID.557 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF UTAH


 UNITED STATES OF AMERICA,
 ex rel., KELLY E. SORENSON,                            MEMORANDUM DECISION
                                                             AND ORDER
                Plaintiffs,                            APPROVING OF IN PART AND
                                                         DENYING IN PART FEES
    vs.

 WADSWORTH BROTHERS                                           Case No. 2:16-cv-875
 CONSTRUCTION COMPANY, INC.,
                                                            Judge Clark Waddoups
                Defendant.


          By order entered February 3, 2021, the court granted Defendant Wadsworth Brothers

Construction Company, Inc.’s (“Wadsworth”) motion to award fees and costs and directed it to

submit to the court a sworn and itemized statement showing the actual time expended and the

rate at which fees were computed as well as any expenses for which it is seeking reimbursement.

(See ECF No. 52). On February 9, 2021, Wadsworth submitted a Sworn and Itemized Statement

for Attorneys’ Fees and Costs (ECF No. 53) together with an affidavit (ECF No. 54) from its

counsel, Wilford A Beesley, III (the “Supporting Documents”). In sum, Wadsworth requests an

award of $121,937.50 in fees. Plaintiff Kelly E. Sorenson objects to Defendant’s request as

being improperly supported and asks the court to deny, or at a minimum reduce the amount of,

Wadsworth’s request. (ECF No. 55). Wadsworth has filed a reply in support of its request,

asserting that its request is reasonable and should be awarded (ECF No. 56) and has submitted

the matter for decision. (ECF No. 57). The matter is therefore properly before the court and ripe

for decision. For the reasons stated herein, Wadsworth’s requested fees are HEREBY

APPROVED OF IN PART AND DENIED IN PART.
  Case 2:16-cv-00875-CW Document 58 Filed 03/08/21 PageID.558 Page 2 of 9




       The Tenth Circuit has recognized that “[w]hen determining what is a reasonable award of

attorney fees, the district court must calculate the ‘lodestar,’ which is the reasonable number of

hours spent on the litigation multiplied by a reasonable hourly rate.” United Phosphorus, Ltd. v.

Midland Fumigant, Inc., 205 F.3d 1219, 1233 (10th Cir. 2000) (citing Case v. Unified Sch. Dist.

No. 233, Johnson Cty., Kan., 157 F.3d 1243, 1249 (10th Cir. 1998)). Thus, the process involves

two steps: first, determine the reasonable number of hours billed, and second, determine the

reasonable hourly rate for that time.

       As to the first step, “[t]he party requesting attorney fees bears the burden of proving the

amount of hours spent on the case” and must “submit ‘meticulous, contemporaneous time records

that reveal, for each lawyer for whom fees are sought, all hours for which compensation is

requested and how those hours were allotted to specific tasks.’” Id. at 1233–34 (quoting Case,

157 F.3d at 1250). If the presented records are inadequate, the court may reduce the number of

hours, and it must reduce hours “to ensure services an attorney would not properly bill to his or

her client are not billed to the adverse party.” Id. at 1234 (citing Case, 157 F.3d at 1250).

       For the second step, “‘the district court should base its hourly rate award on what the

evidence shows the market commands for . . . analogous litigation.’” Id. (quoting Case, 157 F.3d

at 1255). Again, “[t]he party requesting the fees bears ‘the burden of showing that the requested

rates are in line with those prevailing in the community for similar services by lawyers of

reasonably comparable skill, experience, and reputation.’” Id. (citation omitted). “The focus must

be on the ‘prevailing market rate in the relevant community,’” and the court cannot simply “use

its own knowledge to establish the appropriate rate unless the evidence of prevailing market rates

before the court is inadequate.” Id. (internal citations omitted).




                                                  2
  Case 2:16-cv-00875-CW Document 58 Filed 03/08/21 PageID.559 Page 3 of 9




   I.      Reasonableness of Number of Hours Billed

        Wadsworth’s Supporting Documents show that it expended a total of 371.7 hours on this

matter between November 28, 2018 and January 31, 2021. (See ECF No. 54 at ¶ 4). The court’s

review of the Supporting Documents indicates that three attorneys billed time to Wadsworth in

this matter—Mr. Beesley, “Attorney JT,” and “Attorney JLS.” Plaintiff argues that the Supporting

Documents are inadequate because only one of these attorneys, Mr. Beesley, has submitted an

affidavit in support of the fee request. The court rejects this argument. The contents of Mr.

Beesley’s affidavit are sufficient to allow the court to consider the Supporting Documents; an

affidavit is not required from each attorney that billed time in this action.

        Plaintiff next argues that Wadsworth’s redaction of the timesheets it provides as part of the

Supporting Documents “prevent any meaningful review as to whether the time claimed was

warranted.” (ECF No. 55 at 2–3). The court again disagrees. Upon reviewing the same, the court

finds that the redactions are minor and do not, except for those limited instances specifically

discussed herein, prohibit the court from conducting a meaningful review of the time billed to

Wadsworth. The court does not therefore find that an in camera review of an unredacted version

of the timesheet is necessary and further declines to reject Wadsworth’s timesheets as a whole

simply because they are redacted. The court will, however, address the objections that Plaintiff

makes to specific time entries contained in the timesheets. The objections primarily focus on the

failure of the entries to distinguish between internal communications among lawyers working on

the matter and other work. The court recognizes that such communications are an important part

of representing the client and in coordinating work and research to be completed. Nevertheless, a

failure to distinguish between the time spent talking about the case, such as brain-storming and

coordinating, and time spent researching, writing, reviewing documents and talking with the client



                                                  3
   Case 2:16-cv-00875-CW Document 58 Filed 03/08/21 PageID.560 Page 4 of 9




and opposing counsel, makes it difficult for the court to evaluate the necessity and efficiency of

the time spent. This is particularly a problem when large blocks of time are billed without

distinguishing how much of that time was spent in conference. This is a problem with the

Supporting Documents submitted in this case. Because the party claiming attorney fees bears the

burden of proof, the failure to distinguish must be construed against the claimant. As discussed

below, the fees requested in this case must be reduced because of the ambiguity in the

documentation submitted to the court.

         11/30/2018 - Plaintiff argues that this entry “indicates research but fails to identify the

subject”; “includes inter-firm communications [but] does not break down the length of the

communications;” and “includes an e-mail to some unnamed person [which prevents] the Court

and [him] from even determining whether the e-mail was related to the case.” After reviewing this

entry, the court does not find that the redactions prevent it from determining that the time billed

was devoted to this case. Plaintiff’s objection to the time entry is overruled.

         12/4/2018 - Plaintiff argues that time entries on this date from both Mr. Beesley and

Attorney JT indicate that both attorneys billed for an internal conversation, and that because the

entries do not specify how much time was spent on that conversation, the billed time should be

reduced. The court agrees. Because the court cannot determine what portion of Mr. Beesley’s 3.3

hours was spent speaking with Attorney JT, it must dismiss that entire block of time 1 to avoid the

possibility of double and inefficient billing. As such, the court finds that Mr. Beesley’s entry of

3.3 hours is not reasonable and hereby rejects the same. Wadsworth’s requested fees should




   1
      The court recognizes that in this situation, it could dismiss either time entry. The court applies its discretion to
dismiss the lesser of the two entries. See Sinajini v. Bd. of Educ. of San Juan Cty. Sch. Dist., 53 F. App'x 31, 39 (10th
Cir. 2002) (“It is within the district court's broad discretion, given its first-hand experience of the litigation as a whole,
to make a holistic determination, rather than a meticulous accounting, in deciding the appropriate fee.”). The court
will apply this approach to every similarly situated situation discussed herein.

                                                              4
  Case 2:16-cv-00875-CW Document 58 Filed 03/08/21 PageID.561 Page 5 of 9




therefore be REDUCED BY $1,072.50. See Case, 157 F.3d at 1250 (“A district court is justified

in reducing the reasonable number of hours if the attorney's time records are ‘sloppy and imprecise’

and fail to document adequately how he or she utilized large blocks of time.” (quoting Jane L. v.

Bangerter, 61 F.3d 1505, 1510 (10th Cir. 1995))).

       Plaintiff argues that the timesheets contain “numerous” such instances—large time entries

that indicate that both Attorney JT and Mr. Beesley billed for the same internal conversations but

do not itemize out the portion of the entry that was devoted to that conversation. Having reviewed

the timesheets, the court agrees and finds that the following entries are problematic in this regard:

       1. 12/6/2018 – the redactions in this entry prohibit the court from verifying that the
          communications referenced in Mr. Beesley’s entry are not the same as those referenced
          in that of Attorney JT. Because the court cannot determine what portion of Attorney
          JT’s 2.2 hours was potentially spent speaking with Mr. Beesley, it must dismiss that
          entire block of time as unreasonable to avoid the possibility of double billing. See
          Case, 157 F.3d at 1250. As such, the court finds that Attorney JT’s entry of 2.2 hours
          is not reasonable and hereby dismisses the same. Wadsworth’s requested fees should
          therefore be REDUCED BY $660.00.

       2. 12/12/2018 – both Mr. Beesley’s and Attorney JT’s entries include time spent speaking
          to each other. Because the court cannot determine what portions of those entries were
          devoted to that conversation, it will dismiss the lesser of the two entries to avoid the
          possibility of double billing. See Case, 157 F.3d at 1250. As such, the court finds that
          Mr. Beesley’s entry of 5.6 hours is not reasonable and hereby dismisses the same.
          Wadsworth’s requested fees should therefore be REDUCED BY $1,820.00.

       3. 12/13/2018 – same problem; the court finds that Attorney JT’s entry of 2.6 hours is not
          reasonable and hereby dismisses the same. Wadsworth’s requested fees should
          therefore be REDUCED BY $780.00.

       4. 1/7/2019 – same problem; the court finds that Attorney JT’s entry of .9 hours is not
          reasonable and hereby dismisses the same. Wadsworth’s requested fees should
          therefore be REDUCED BY $270.00.

       5. 1/10/2019 – same problem; the court finds that Mr. Beesely’s entry of 1.2 hours is not
          reasonable and hereby dismisses the same. Wadsworth’s requested fees should
          therefore be REDUCED BY $390.00.

       6. 2/21/2019 – same problem; the court finds that Attorney JT’s entry of 3.2 hours is not
          reasonable and hereby dismisses the same. Wadsworth’s requested fees should

                                                 5
Case 2:16-cv-00875-CW Document 58 Filed 03/08/21 PageID.562 Page 6 of 9




      therefore be REDUCED BY $960.00.

   7. 2/22/2019 – same problem; the court finds that Attorney JT’s entry of a redacted
      number of hours is not reasonable and hereby dismisses the same. Wadsworth’s
      requested fees should therefore be REDUCED BY $210.00.

   8. 6/6/2019 – same problem; the court finds that Attorney JT’s entry of .8 hours is not
      reasonable and hereby dismisses the same. Wadsworth’s requested fees should
      therefore be REDUCED BY $240.00.

   9. 9/17/2019 – same problem; the court finds that Attorney JT’s entry of 1.4 hours is not
      reasonable and hereby dismisses the same. Wadsworth’s requested fees should
      therefore be REDUCED BY $420.00.

   10. 9/18/2019 – same problem; the court finds that Mr. Beesley’s entry of 1.3 hours is not
       reasonable and hereby dismisses the same. Wadsworth’s requested fees should
       therefore be REDUCED BY $442.00.

   11. 2/27/2020 – the redactions in this entry prohibit the court from verifying that the
       conference referenced in Mr. Beesley’s entry is not the same as the discussion
       referenced in Attorney JT’s entry. As such, the court finds that Attorney JT’s entry of
       2.6 hours is not reasonable and hereby dismisses the same. Wadsworth’s requested
       fees should therefore be REDUCED BY REDUCED BY $780.00.

   12. 5/14/2020 – both Mr. Beesley’s and Attorney JT’s entries include time spent speaking
       to each other. Because the court cannot determine what portions of those entries were
       devoted to that conversation, it will dismiss the lesser of the two entries to avoid the
       possibility of double billing. See Case, 157 F.3d at 1250. As such, the court finds that
       Mr. Beesley’s entry of 1.2 hours is not reasonable and hereby dismisses the same.
       Wadsworth’s requested fees should therefore be REDUCED BY $420.00.

   13. 5/26/2020 – same problem; the court finds that Attorney JT’s entry of 2.1 hours is not
       reasonable and hereby dismisses the same. Wadsworth’s requested fees should
       therefore be REDUCED BY $682.50.

   14. 5/27/2020 – the redactions in this entry prohibit the court from verifying that the
       correspondence and collaborative work referenced in Mr. Beesley’s entry is not the
       same as the conferences referenced in Attorney JT’s entry. As such, the court finds
       that Attorney JT’s entry of 4.8 hours is not reasonable and hereby dismisses the same.
       Wadsworth’s requested fees should therefore be REDUCED BY $1,007.50.

   15. 5/28/2020 – both Mr. Beesley’s and Attorney JT’s entries include time spent speaking
       to each other. Because the court cannot determine what portions of those entries were
       devoted to those conversations, it will dismiss the lesser of the two entries to avoid the
       possibility of double billing. See Case, 157 F.3d at 1250. As such, the court finds that
       Attorney JT’s entry of 1.8 hours is not reasonable and hereby dismisses the same.

                                             6
   Case 2:16-cv-00875-CW Document 58 Filed 03/08/21 PageID.563 Page 7 of 9




             Wadsworth’s requested fees should therefore be REDUCED BY $585.00.

          16. 5/29/2020 – same problem; the court finds that Attorney JT’s entry of 1.9 hours is not
              reasonable and hereby dismisses the same. Wadsworth’s requested fees should
              therefore be REDUCED BY $617.50.

          17. 6/12/2020 – both Mr. Beesley’s and Attorney JT’s entries include time spent speaking
              to and working with each other. Because the court cannot determine what portions of
              those entries were devoted to those conversations and collaborative work, it will
              dismiss the lesser of the two entries to avoid the possibility of double billing. See Case,
              157 F.3d at 1250. As such, the court finds that Attorney JT’s entry of 1.0 hours is not
              reasonable and hereby dismisses the same. Wadsworth’s requested fees should
              therefore be REDUCED BY $325.00.

          18. 7/15/2020 – same problem; the court finds that Attorney JT’s entry of 1.2 hours is not
              reasonable and hereby dismisses the same. Wadsworth’s requested fees should
              therefore be REDUCED BY $390.00.

          19. 7/16/2020 – both Mr. Beesley’s and Attorney JT’s entries include time spent speaking
              to each other. Because the court cannot determine what portions of those entries were
              devoted to those conversations, it will dismiss the lesser of the two entries to avoid the
              possibility of double billing. See Case, 157 F.3d at 1250. As such, the court finds that
              Attorney JT’s entry of 1.4 hours is not reasonable and hereby dismisses the same.
              Wadsworth’s requested fees should therefore be REDUCED BY $420.00.

          For the reasons discussed herein, the court finds that Wadsworth’s requested fees should

be REDUCED BY $12,492.00. 2

    II.      Reasonableness of Attorneys’ Hourly Rate

          Each of the three attorneys who billed time to Wadsworth has hourly rates that varied

throughout the course of this matter. Mr. Beesley’s hourly rate started at $325 and increased

incrementally to $360. Attorney JT’s hourly rate started at $300 and increased to $325. Attorney

JLS only entered three billings in this matter; one was at an hourly rate of $155 and two were at a

rate of $175.


    2
      Wadsworth offers as support of its itemized timesheets the fact that they are “exactly as they were transmitted to
and paid by Wadsworth.” (ECF No. 56 at 5–6). A client’s willingness to pay a bill does not absolve the court of its
responsibility to review a request for fees, nor does it require the court to look the other way when “time records are
‘sloppy and imprecise’ and fail to document adequately how [an attorney] utilized large blocks of time.” See Case,
157 F.3d at 1250 (quoting Jane L. v. Bangerter, 61 F.3d 1505, 1510 (10th Cir. 1995)).

                                                           7
  Case 2:16-cv-00875-CW Document 58 Filed 03/08/21 PageID.564 Page 8 of 9




        As discussed above, “[t]he party requesting the fees bears ‘the burden of showing that the

requested rates are in line with those prevailing in the community for similar services by lawyers

of reasonably comparable skill, experience, and reputation.’” Id. (quoting Ellis v. University of

Kan. Med. Ctr., 163 F.3d 1186, 1203 (10th Cir.1998)). Plaintiff argues that Wadsworth has not

satisfied that burden here, as the Supporting Documents do not provide substantive information as

to these factors. The court agrees; Mr. Beesley’s conclusory assertion that his experience and

knowledge lead him to believe that the charged rates are reasonable is inadequate.

        Because the evidence before the court is inadequate as to the reasonableness of the

requested rates here, the court is free to “use its own knowledge to establish the appropriate rate”

for this action. United Phosphorus, 205 F.3d at 1203. Applying its own knowledge, the court

finds that the hourly rates of Mr. Beesley, Attorney JT, and Attorney JLS are appropriate and

representative of those customarily charged by attorneys for similar work in the Salt Lake City

area. The court similarly finds that the attorneys’ incremental increases of their rates over the

course of this action were appropriate, as the attorneys’ highest-charged rates did not exceed those

that the court finds appropriate in this area. As such, the court APPROVES OF the hourly rates

billed by each of the three attorneys who billed time to Wadsworth.

        Waldsworth requests total fees in the amount of $121,937.50. While the rates its attorneys

charged in calculating those fees was reasonable, as discussed above, some of the hours charged

in this matter were not. When those unreasonable charges are reduced from the total requested,

the court concludes that Wadsworth is entitled to an award of $109,445.50 IN ATTORNEYS’

FEES.




                                                 8
   Case 2:16-cv-00875-CW Document 58 Filed 03/08/21 PageID.565 Page 9 of 9




         For the reasons stated herein, Defendant Wadsworth Brothers Construction Company,

Inc.’s is hereby ORDERED to recover from Plaintiff Kelly E. Sorenson its “reasonable

attorneys’ fees” 3 under 31 U.S.C. § 3730(d)(4) in the amount of $109,445.50. 4



         DATED this 8th day of March, 2021.



                                                                BY THE COURT:



                                                                _________________________________
                                                                Clark Waddoups
                                                                United States District Judge




   3
     Although the court’s order also awarded Wadsworth its reasonable costs, the Supporting Documents indicate
that Wadsworth has not incurred any taxable costs in this matter. (See ECF No. 54 at 5, ¶ 8).
   4
      The court acknowledges that the calculations performed herein do not precisely follow the traditional approach
of calculating the “lodestar,” as it did not formulaically first calculate the “reasonable number of hours spent on the
litigation” and then multiply that “by a reasonable hourly rate.” See United Phosphorus, 205 F.3d at 1233. The fact
that the attorneys for Wadsworth billed time at multiple hourly rates would make conducting the total fees awarded in
this manner overly complicated. Because the court determines, as discussed herein, that each of the charged rates was
reasonable, and, as discussed herein, has dismissed time that was not reasonable, the final total of reasonable fees
awarded herein is the same as would have been reached had it applied the typical “lodestar” formula.

                                                          9
